RSPO

Summary Report of SEIA and HCV Assessments PT Karya Makmur Bahagia

Kotawaringin Timur District, Central Kalimantan Province

Executive Summary

PT Karya Makmur Bahagia (herein after refer to PT KMB), is the legal entity of its holding
company, PT Bumitama Gunajaya Agro. The hoding company got RSPO membership number
1-0043-07-000-00 dated on 25-03-07.

PT KMB was established by Act No. 5 dated on 11-01-94, then they revised until the last Act
No. 3 dated on 02-12-2010 issued by M. Hatta, SH., and legalized by Ministry of Law
Human Right No. AHU 12182.AH.01.02 dated on 10-03-2011.

PT KMB which is located in Antang Kalang Sub-District, East Kotawaringin District - Central
Kalimantan Province, is one of palm oil plantations companies that adopted the sustainable
palm oil practices based on RSPO New Planting Procedures which was enforced 01-01-10. As
part of a sustainable palm oil management, PT Karya Makmur Bahagia has conducted the
Social Environment Impact Assessment (AMDAL), High Conservation Value (HCV)

identification and Social Impact Assessment (SIA). The HCV and SIA assessment were
conducted for about 3 (three) months from August til October 2010, by Faculty of
Forestry, Bogor Agriculutral Institute; the key consultants conducting these assessments have
been accredited and approved by RSPO.

The first Forested Areas Decree (SK Pelepasan Kawasan Hutan) for PT Karya Makmur
Bahagia was approved on 05-08-97 by the Minister of Forestry and Plantation (Menteri
Kehutanan dan Perkebunan Republik Indonesia) No. 507/KPTS-II/1997; the total area based
on Forested Areas is + 12,706 ha. Then the second one was approved on 27-09-99 with
total area is 5,192.43 ha. The Cultivation Rights Title (SK HGU) was approved on 10-10-01
by Badan Pertanahan Nasional (BPN) No. 28/HGU/BPN/2001; the total area based on
Cultivate Permit is + 15,056.31 ha. Then, the Cultivation Rights Title No 19 from BPN
Kotawaringin Timur was approved on 22-10-01 with the same total area. The Social
Environment Impact Assessment (AMDAL) was approved by AMDAL Commission of
Kotawaringin Timur District No.23/Komisi-Kotim/VIII/2002 dated on 09-08-02. The
Plantation Permit (Izin Usaha Perkebunan, IUP) was approved on 04-08-06 by the
Kotawaringin Timur Regent decree (Surat Keputusan Bupati) Nomor
525.26/603/VIII/EKBANG/2006; the total area is + 15,056.31 ha. PT Karya Makmur Bahagia
will not cultivate these areas in accordance to the wishes of the communities and in
accordance with the areas allocated in the IUP. Hence, in the development plan, the Company

development of oil palm will be within the approved.

Latest reversion 5" May 2010 Page 1 of 47
RSPO

The results of the HCV assessment by independent consultants from Faculty of Forestry,
Bogor Agriculutral Institute who has been accredited and approved by RSPO have shown that
there is no primary forest in the Forested Areas (Pelepasan Kawasan Hutan) of PT Karya
Makmur Bahagia. The vegetation's cover dominated by the cleared land and shrub. Based on
The Report of HCV Identification PT Karya Makmur Bahagia 2011 by Faculty of Forestry,
Bogor Agriculutral Institute, indicated that no peatland was found in the Permitted Area (Izin
Lokasi).

As for potential HCV areas, five types of HCV were identified by Faculty of Forestry, Bogor
Agriculutral Institute; these are HCV 1 (1.1, 1.2 & 1.3, HCV 2.3, HCV 4 (4.1 & 4.2), and HCV 6.
The original HCV area identified was + 693.48 ha or + 3.8 % of the total Forested Area
(Pelepasan Kawasan Hutan) in the assessments by Faculty of Forestry, Bogor Agriculutral
Institute. The important elements for HCV 1 are the existence of population and tracks of
endangered species such as Orangutan (Pongo pygmaeus), Bornean Agile Gibbon (Hylobates
agilis), Bornean Agile (Hylobates muelleri), Sunda Pangolin (Manis javanica). The important
elements for HCV 2.3 are habitat for Areas that Contain Representative Populations of Most
Naturally Occurring Species. The important elements for HCV 4 are related to the potential
damage from river riparian dan catchments area. The important elements for HCV 6 are
related to the scared hill and sacred tree. The HCV areas inside the IUP approved areas will be

included in the monitoring and socialization plan with the local communities.

The results of the Social Impact Assessments (SIA) have shown that the company’s
development of oil palm plantation and palm oil mill production has significant and positive
impacts toward local livelihood and the society’s social sustainability. The findings have
defined how the company’s business management can influence the key issues in the
respective component of the social sustainability of the local community. There are described
in the three basic components for society’s social sustainability that influences the planning
of future company’s operation; they are: 1) Natural capital, 2) Social capital, and 3) Physical

capital.

Latest reversion 5" May 2010 Page 2 of 47
RSPO

Scope of SIA and HCV Assessment

General Data of the Company

Company Name

Deed of Establishment

End Adjustment Article of

Capital Status
Taxpayer Notification Number
Company Address

Type of business

Status of concession land

Contact person

Geographical Location

Surrounding Entities

PT Karya Makmur Bahagia

Notary Leding Mering, SH,
No : 6 dated on 02-02-94

Notary M. Hatta, SH, Association No : 34 dated on 22-
03-12

Foreign Investment (Penanaman Modal Asing, PMA)
01.709.813.8-058.000

Melawai Raya Street No 10, South Jakarta Jakarta-
Indonesia 12160

Oil Palm Plantation & Mill

Consent License (Izin Prinsip) HK/350/E5.263/04.95
dated 26-04-95) (size + 12,000 Ha)

Permitted Area (Izin Lokasi) (No. 645.460.42 dated
27-06-95 (size + 12,500 Ha)

Permitted Area (Izin Lokasi) (No. 29.460.42 dated 25-
09-96 (size + 5,000 Ha)

AMDAL (SEIA) (Nomor : 23/Komisi- Kotim/VIII/2002
dated 09-08-02

Plantation Permit (Izin Usaha Perkebunan) No.
525.26/603/VIII/EKBANG/2006 dated 04-08-06 (size +
15,056.31 Ha)

Cultivation Rights Title (HGU) no 19 BPN Kotawaringin
Timur, Central Kalimantan dated 22-10-01 til 22-10-36
(size + 15,056.31 Ha)

Francisca Tiurma Damanik

See Picture 1, Picture 2, Picture 3 and Picture 4

North : Transmigrasi SP.IV-A

South : Transmigrasi Kuala Kuayan SP.II-D
West : Sungai Mentaya

East : Transmigrasi SP.III-A dan Il-A

Latest reversion 5" May 2010

Page 3 of 47
RSPO

The scope of Social and Environment Impact Assessment of PT Karya Makmur Bahagia the
local social entities within the Permitted area. Thus, the High Conservation Value
assessment covers the Permitted Area (Izin Lokasi). It is also expanded into villages and

other areas which considerably important to the proposed surrounding plantation area.

MapPoint:

Philippine Sea

10)

MICR OWE Sta
South

China Sea

Banjarmasin
Java Sea
jakarte
abaya

ane.

Denpasar

INDIAN OCEAN

Picture 1 Location of PT Karya Makmur Bahagia in Indonesia

Latest reversion 5'* May 2010 Page 4 of 47
RSPO

Picture 2 Location of PT Karya Makmur Bahagia in Central Kalimantan Province

Latest reversion 5 May 2010 Page 5 of 47
PETA STATUS LAHAN PT. KMB
KABUPATEN KOTAWARINGIN TIMUR-KALTENG
BERDASARKAN RTRW PROVINS! KALTENG 2001

eS =

Picture 3 Location of PT Karya Makmur Bahagia in Forest Planologi

Latest reversion 5" May 2010

Page 6 of 47
Permi

its

RSPO

The permits that have been obtained by the company are inclusive of Consent License (Izin Prinsip),

Permitted Area (Izin Lokasi), Forested Area Decree (SK Pelepasan Kawasan Hutan), Cultivation Rights

Title (SK Hak Guna Usaha, HGU), Social Environment Impact Assessment (AMDAL), and the Plantation
Permit (Izin Usaha Perkebunan). The followings are the list of the licenses and recommendations:
Table 1. Types of permits and recommendations PT Karya Makmur Bahagia
INo (SHES and Issued by Number and date Note
recommendations
Id. Deed of Establishment lLeding Mering, SH INo : 6 dated on
\02-02-94
2. End Adjustment Article of — |M. Hatta, SH, Association INo : 34 dated on 22-03-12
3. |Tax payer Notification \Tax Serve Office {01.709.813.8-058.000 25-02-11
INumber
4. |Consent License (Izin Ministry of Agricultural IHK/350/E5.263/04.95 [t 12,000 ha
IPrinsip) 26-04-95
5. IPermited Area (Izin Kotawaringin Timur Regent Decree 1645.460.42 [t 12,500 ha
lLokasi) 27-06-95
6 29.460.42 t 5,000 ha
25-09-96
7. |Forested Area Decree Ministry of Forestry and Plantation po7/KPTS-/1997 12,706 ha
5-08-97
8.  |Forested Area Decree Ministry of Forestry and Plantation [779/KPTS-II/1999 5,192.43 ha
27-09-99
9. |Cultivation Rights Title (SK [Badan Pertanahan Nasional 28/HGU/BPN/2001 115,056.31 ha
IHGU) (10-10-01
110. Cultivation Rights Title IBadan Pertanahan Nasional IHGU No. 19 115,056.31 ha
(sertifikat HGU) 22-10-01
11. [Social Environment IAMDAL Commission of Kotawaringin _[23/Komisi-Kotim/VII|/2002 [Approved
Impact Assessment. |Timur District {09-08-02
(AMDAL)
12 [Plantation Permit (IUP) Kotawaringin Timur Regent Decree _[525.26/603/VIII/EKBANG/2006 [15,056.31 ha
[4-08-06

Area and time-plan for new plantings

The proposed new planting area by PT KMB is in the location in the Plantation Permit (Izin Usaha

Perkebunan) which have been agreed by the owners of the land through the FPIC (free, prior and

informed consent). Land development and planting of oil palm will begin in 1998 following the

procedures of the RSPO New Planting Procedures (NPP) in category on going procces.

Latest reversion 5" May 2010

Page 7 of 47

RSPO

Assessment Process and Procedures

a. SEI Assessment

Assessors and their credentials:

The Social Impact Assessment of PT KMB was carried out by Faculty of Forestry, Bogor
Agriculture Istitute which is located at Kampus IPB Darmaga — Bogor, Kabupaten Bogor -
Provinsi Jawa Barat Indonesia 16001 Telp.:62-251-621947, Fax: 62-251-621947 Website:
http://www. fahutan.ipb.ac.id/hcv/index.html Email: fahutan@ipb.ac.id,
hcvteam@yahoo.co.id.

The key consultants conducting these assessments have been accredited and approved by
RSPO. The team members are:

Ir. Nyoto Santoso, MS

Born in Banyuwangi, 15-03-62. He is the team leader HCV Faculty of Forestry - Bogor
Agricultural Institute. Experts in the management and conservation of biodiversity. Holds a
Master of Science in management courses of the natural resources and environment IPB in
1992. Experience as an expert in environment and biodiversity has been started since 1987,
with specialist of study Environmental Impact Statement, Management of Mangrove
Ecosystems, Flora & Fauna Inventory Mangove Forest Ecosystems, Forest Peat, Tropical Rain
Forest and Biodiversity Management Planning on the Industrial Tree Plantation and
Preparation Forest Conservation Management Plan.

Handian Purwawangsa, S.Hut, MS

Born in Cipanas, 01-01-79. As a member of the team HCV Faculty of Forestry, experts in the
social and cultural. He obtained his Master's Degree from the Bogor Institute of Agriculture
Forestry Sciences study program in 2008. Experience in social studies began in 2002.

Ahmad Faisal Siregar, S.Hut

Born in South Tapanuli, 09-04-75. He is a member of the Faculty of Forestry HCV team with
expertise in social and cultural. His Bachelor of Forestry, Bogor Agricultural Institute in 1998.
In 2008 continued S-2 in the Major program Conservation of Tropical Biodiversity, Graduate
School of Bogor Agricultural Istitute. Experience in social studies starting in 1997, in addition,
he also works on non-governmental organizations in the LPP Mangrove.

Latest reversion 5" May 2010 Page 8 of 47
RSPO

Muhammad Abdul Qirom, S.Hut, M.Si

Born in Banyuwangi, 30-08-80. As freelance workers for social studies in the Faculty of
Forestry HCV team - Bogor Agricultural Istitute. He countinue Master's Degree from the Bogor
Institute of Agriculture Forest Science Program Processing. He is currently a researcher at the
Research Institute of Forestry Banjarbaru South Kalimantan

Tommy Jafelda, S.Hut

Born in Sigli (Aceh), 24-06-87. As freelance workers for social studies in the Faculty of Forestry
HCV team - Bogor Agricultural institute. Earned a Bachelor's degree in Forestry Faculty of
Forestry IPB at the Year 2009

Jimmy Syahrasyid

Born in Surabaya, 19-11-76. as a free lance workers for social studies in the Faculty of Forestry
HCV team - Bogor Agricultural University. Education last was in high school.

Dian Purbasari, S.Pi

Born in Banyuwangi, 15-08-85. As a member of the Faculty of Forestry SIA team - IPB, the
position in the team as an assistant social experts. Earned a bachelor's degree in fisheries
Fisheries Technology Program - IPB. Starting SIA studies in particular as an assistant social
experts since 2009.

Assessment Methods (data sources, collection, dates, program, and visited places)
Social Impact Assessment on the ground was carried out as bellows:

Method of Executing the Study

Approach framework in this study of Social Impact Assessment was by learning the
present existing condition in PT. Karya Makmur Bahagia, particularly the condition which was
related with socio-economic condition, socio-economic impacts of the company toward the
surrounding the community, and the community's perception. Based on the existing
condition, compilation and preparation was conducted for making SIA document and social
management plan which contain activities that should be conducted to create ideal condition

(desirable condition).

Sampling technique being used were purposive sampling (samples were selected on
the basis of researcher’s judgement which decided that those samples were the most suitable
to be selected for the purpose and objectives of the research) and simple random sampling
(technique of sample collection which gave the same chance for all population elements to be
taken). In determining the distribution of research samples, representativeness of the samples

was considered on the basis of population characteristics.
Latest reversion 5" May 2010 Page 9 of 47
RSPO

Purposive sampling was used for determining the sample villages, whereas simple
random sampling was used for determining respondents which were taken from villages which
became the sample. Sample villages were taken on the basis of typology / characteristics of
the community, accessibility, social vulnerability and inputs from PT. Karya Makmur Bahagia.
On the basis of sampling techniques being used and inputs from the company, the villages
which became the sample were village of Bhakti Karya, Tumbang Sepayang, Waringin Agung,
Agung Mulia, Gunung Makmur, Mulya Agung, Rantau Tampang, Tanjung Jorong dan Tumbang
Mangkup village

‘The surrounding

community lt i PT. KMB \+ P| Employee / staff

U

Identification and condition of socto:
economics and culture:

1. Basie data of soclo-econamics and
culture

2 Impact’ of socio-economies and
culture

Social Impact

[ANALYSIS OF SOCIO-ECONOMICS AND CULTURAL CONDITION, IMPACTS OF Assessment
'SOCIO-ECONOMICS AND CULTURE, EXPECTATION AND PERCEPTION OF

‘THE COMMUNITY AT PRESENT TIME

i

EXPECTED CONDITION AFTER PROGRAM INTERVENTION/
SOCIAL SUSTAINABILITY

BUSINESS.

Figure 1. Method of Study Approach

Secondary data or primary data being collected, were analyzed by integrating quantitative and
qualitative method. Qualitative analysis emphasized more on description and illustration of
various facts and relation between variables being found in the field. Based on description and
relation between variables existing in the field, analysis was performed on (1) socio-economic
condition of the farmers and community in general, in the region, and in the areas around the
company sites, (2) farmer’s perception and general community’s perception toward the
company, and (3) analysis of impacts (positive and negative) of the company existence toward
the environment and community socio-economics. Results of those analysis were synthesized
in the form of document of Social Impact Assessment of PT. Karya Makmur Bahagia.

Latest reversion 5" May 2010 Page 10 of 47
RSPO

The findings obtained from the methods above were analyzed. The baseline of the analysis
was based on RSPO criteria which relevant to sustainable social aspects. The
recommendations also covered other issues which were not entailed in the RSPO criteria, in
the form of ideas or aspirations as the result of the field analysis.

Latest reversion 5" May 2010 Page 11 of 47
RSPO

b. HCV Assessment
Assessors and their credentials

The HCV assessment conducted for about 2 (Two) months from September til October
2010, in the Permitted Area (Izin Lokasi) of PT Karya Makmur Bahagia was carried by
Faculty of Forestry, Bogor Agriculutral Institute, Campus Darmaga IPB - Bogor, Bogor - West
Java Province Indonesia 160001. Telp: 62-251 - 621 947, Fax: 62-251-621947.

Website: http://www.fahutan.ipb.ac.id/hcv/index.html

Email: fahutan@ipb.ac.id, hcvteam@yahoo.co.id

Key consultants from Faculty of Forestry, Bogor Agriculutral Institute have been accredited
and approved by RSPO. The team members are:

The key consultants conducting these assessments have been accredited and approved by
RSPO. The team members are:

Dr. Ir. H. Nyoto Santoso, MS — Team Leader

Born in Banyuwangi, 15-03-62. He is the team leader HCV Faculty of Forestry - Bogor
Agricultural Institute. Experts in the management and conservation of biodiversity. Holds a
Master of Science in management courses of the natural resources and environment IPB in
1992. Experience as an expert in environment and biodiversity has been started since 1987,
with specialist of study Environmental Impact Statement, Management of Mangrove
Ecosystems, Flora & Fauna Inventory Mangove Forest Ecosystems, Forest Peat, Tropical Rain
Forest and Biodiversity Management Planning on the Industrial Tree Plantation and
Preparation Forest Conservation Management Plan.

Ir. Heru B Pulonggono, MSc

Heru B Pulonggono, MSc

Born in Banyuwangi 07-04-63. As a team member of the Faculty of Forestry HCV - IPB area of
expertise as hidrologist and soil conservation. He obtained his Master of Agriculture with
specific studies are tropical geography from the University of Kyoto - Japan. Experience in soil
conservation and hydrology started since 1999. He is also a faculty member in the Department
of soil science and land resources - Faculty of Agriculture, IPB

Latest reversion 5" May 2010 Page 12 of 47
RSPO

Born in Cipanas, 01-01-79. As a member of the team HCV Faculty of Forestry, experts in the

Handian Purwawangsa, SHut, Msi

social and cultural. He obtained his Master's Degree from the Bogor Institute of Agriculture
Forestry Sciences study program in 2008. Experience in social studies began in 2002.

Ahmad Faisal Siregar, S. Hut

Born in South Tapanuli, 09-04-75. He is a member of the Faculty of Forestry HCV team with
expertise in social and cultural. His Bachelor of Forestry, Bogor Agricultural Institute in 1998.
In 2008 continued S-2 in the Major program Conservation of Tropical Biodiversity, Graduate
School of Bogor Agricultural Istitute. Experience in social studies starting in 1997, in addition,
he also works on non-governmental organizations in the LPP Mangrove

Eko Adhiyanto, S.Hu

Eko Adhiyanto, S.Hu

Born in a Batang, 03-06-78, as a member of the team HCV Faculty of Forestry area of expertise
is. He obtained his Bachelor of Conservation Forestry Program Forest Resources Department
of Forest Resources Conservation and Ecotourism, Faculty of Forestry, Bogor Agricultural
University in 2001. To operate as an herbalist since 2003

Sutopo, S.Hut

Sutopo, S.Hut

Born in Purbalingga, 18-07-83, as a member of the team HCV Faculty of Forestry area of
expertise is the wildlife. Earned a bachelor's degree in the Department of Forest Resources
Conservation and Ecotourism, Fahutan - IPB in 2008. Studying HCV began in 2007, while other
studies related to wildlife started in 2006

M. Sayidina Ali, AMd

Born in Brebes, 06-04-83. He is a member of the Faculty of Forestry HCV team with expertise
in GIS. Getting a bachelor's degree (D3) on the course Ecotourism, Department of Forest
Resources Conservation and Ecotourism, Faculty of Forestry in 2005. Experience in the study
of HCV as GIS personnel conducted since 2007. Currently being continued his education at the
Faculty of Forestry Strata 1 - Nusa Bangsa University, Bogor

Latest reversion 5" May 2010 Page 13 of 47
RSPO

I. INTRODUCTION

Background

Concession area of PT. Karya Makmur Bahagia is located in several villages: Agung
Mulya, Gunung Makmur, Waringin Agung, Bhakti Makmur, Tumbang Sepayang, Rantau
Tampang, Tumbang Mangkub and Tanjung Jurung, Antang Kalang sub-district, East
Kotawaringin District, Central Kalimantan Province. PT. Karya Makmur Bahagia obtained the
business Cultivation Rights Title (HGU) through 2 phases: 1). Decree of the Minister of
Forestry Number: 507/KPTS-II/1997 with land area of 12,706 hectares 2). Decree of the
Minister of Forestry and Plantation Number: 779/KPTS-II/1999 with land area of 5,192.43 Ha.
Total land area covers about 17,898.43 hectares. At present, the management unit of PT.
Karya Makmur Bahagia has conducted production activities and palm oil development on its
area.

PT. Karya Makmur Bahagia physically is located in the watershed areas (DAS).

Geographical location of PT. Karya Makmur Bahagia is 112° 30’ - 112°45’ East Longitude and
01° 30’ — 1°45’ South latitude. Boundaries of: the north by transmigration area of SP.IV-A,
south by the transmigration area of Kuala Kuayan SP.II-D, west is bordered by the River
Mentaya, and the eastern by transmigration area of SP.III-A and II-A.
In the concession area of PT. Karya Makmur Bahagia, there are several areas or sites which
are still maintained its sustainability in terms of biodiversity conservation, water and soil
conservation, and the needs of local community, besides, as an effort to meet the
management prerequisites of sustainable palm oil Plantation. PT. Karya Makmur Bahagia
attempts to identify High Conservation Value (HCV) and its implementation efforts.

Objectives

The aims of this activity, Identification and Analysis of High Conservation Value (HCV)
Existence in The Palm Oil Plantation PT. Karya Makmur Bahagia are as follows:

1. Identifying the existence of High Conservation Value in the Palm Oil Plantation of PT. KMB.

2. Analyzing future threats against High Conservation Value Area (HCVA) which have been
identified.

3. Providing recommendations to the company of the potentials of identified HCVA.

4. Developing the management planning and monitoring of HCVA in concession area of PT.
KMB.

Outputs

Outputs expected from this activity are:

1. Report Document on the assessment results of the existence of High Conservation Value in
the Palm Oil Plantation of PT. Karya Makmur Bahagia (Book I).

2. Document of management planning and monitoring of HCVA in the concession area of PT.
KMB (Book I!).

Latest reversion 5" May 2010 Page 14 of 47
The Assessment Institution

Faculty of Forestry, Bogor Agricultural University

Campus Darmaga IPB - Bogor, Bogor - West Java Province
Indonesia 16001

Telp: 62-251 - 621 947, Fax: 62-251-621947

Website: http://www.fahutan.ipb.ac.id/hcv/index.html
Email: fahutan@ipb.ac.id, hcvteam@yahoo.co.id

Assessment Team:

Chairman Ir. Nyoto Santoso, MS
Members

Ir. Heru B Pulonggono, MSc

. Handian Purwawangsa, S.Hut, MSi
. Ahmad Faisal Siregar, S.Hut

. Eko Adhianto, S.hut

. Sutopo, S.Hut

. M. Sayidina Ali, AMd

DuPWwne

Assessment Methods

Figure 1. Location of Field Survey in the Concession Area of PT. Karya Makmur Bahagia

Latest reversion 5" May 2010 Page 15 of 47
RSPO

The assessments of Identification and Analysis of HCV was conducted in concession

Assessment Site and Timeframe

area of PT. Karya Makmur Bahagia (PT. KMB), East Kotawaringin district, Central Kalimantan
province and surrounding villages, including: Desa Mulya Agung, Gunung Makmur, Waringin
Agung, Bhakti Makmur, Tumbang Sepayang, Rantau Tampang, Tumbang Mangkub, and
Tanjung Jurung, Kalang Antang sub-district, East Kotawaringin district, Central Kalimantan
Province. This assessment conducted for about 3 months, August to October 2010.

Materials and Tools

Materials used in the activity, such as: Map of Concession area of PT Karya Makmur
Bahagia; provincial spatial planning map of Central Kalimantan, spatial planning map of East
Kotawaringin, landsat image; administrative map; topography/slope class map; map of forest
land use by consensus (TGHK); and land system map; and materials for field surveys (alcohol
70%, old newspapers, paper labels ( to give code/local name on herbarium specimens), field
guide books (Field Guide of birds in Java, Bali, Sumatra and Borneo-Birdlife and A Field Guide
for Mammals of Borneo (Payne et al., 1985), published by WWF Malaysia, Kuala Lumpur),
social/cultural questionnaires and the tally sheet/book.) Tools used are: GPS, brunton
compass, plastic rope 50 meters (which is already marked at 2, 5, 10 and 20 meters), tree
diameter tape (to measure circumference/diameter), camera, binoculars, computers, and
stationery (bow, rulers, pencils, and pens).

Framework of Assessment Approach

There are two most important factors in realizing success to implement HCV
assessment: first, the availability of data and information reasonably sufficient and up to date,
both secondary and primary data and, second, precise and systematic way of assessment
phases. The availability of data and information reasonably sufficient and up to date were
determined by systematic field survey, adequate and well planned. In order to conduct a field
survey planning as expected, it is necessary to review of documents/reports and maps that
already exist and the initial HCV identification HCV needs to conducted. Stages of precise and
systematic assessment to enhance success in the identification and analysis of the presence of
HCV, including: field surveys, data processing, analysis and synthesis of data, identification of
HCV, the HCV existence analysis and mapping.

Latest reversion 5" May 2010 Page 16 of 47
RSPO

* Relevant report / other documents
+ Relevant maps

COLLECTTING REPORT DUCUMENTS :

v

* Identified HCVs

REVIEW OF REPORT DOCUMENTS :

* Availability of Data/Informations support used in Analysis

¥

¥

IDENTIFIED UNIDENTIFIED
HCVs HCVs
|
IDENTIFED HCVs IDENTIFED HCVs
DATA/INFORMATION
GUERCRRED BY SUPPORTED BY _,
. UNSUFFICIENT COLLECTION
‘SUFFICIENT DATA/INFORMATION DATA/INFORMATION
FIELD VERIFICATION
FIELD SURVEY <
DATA PROCESSING
DATA ANALYSIS AND SYNTHESIS
v REPORT RESULTS
of
IDENTIFICATIONS
HVCs PRESENCE ANALYSIS. __| AND ANALYSIS of
HCVs PRESENCE
MAPPING REPORT
>| PREPARATION KBKT
MANAGEMENT
y AND MONITORING
t > PLAN
KBKT MANAGEMENT AND DOCUMENT
MONITORING PLAN RECOMMENDATIONS
K-—>|
PREPARATION PREPARATION

Figure 2. Framework of HCV Assessment Approach

Latest reversion 5" May 2010

Page 17 of 47
RSPO

Summary of Assessment Findings

a. SEI Assessment

History of area

PT. Karya Makmur Bahagia is located in Antang Kalang Sub district, Kotawaringin Timur
District, Central Kalimantan Province, covering an area of 17,898.43 hectares which covers two
wide areas in accordance with the Land Allocation Letter for Plantation, namely (1) Minister of
Forestry Decree Number: 507/KPTS-II/1997 dated 8 August 1997, with an area of 12,706
hectares, (2) Minister of Forestry and Plantations Decree Number: 779/KPTS-II/1999 Date 27
August 1999, with an area of 5,192.43 hectares.

Coverage area, Layout and Work Area Boundary

Oil Palm plantation PT. Karya Makmur Bahagia is located in the Village of Mulya
Agung, Agung Mulya, Gunung Makmur, Waringin Agung, Bhakti Makmur, Tumbang Sepayang,
Rantau Tampang, Tumbang Mangkub and Tanjung jurung, Sub District of Antang Kalang,
Kotawaringin Timur District. The total area of PT. KMB is 17,500 ha. As for the company
boundary can be seen in the following table (Table III-1).

Tabel 1. The layout of the work area and permit area boundary of PT. Karya Makmur Bahagia

Description Information
Coverage area 17,500 ha
Geograpichal 01° 30’-1°45’S

112°30’ - 112°45’ E

Altitude 30 - 40. Mbs!

a. . - District of Kotawaringin Timur (Sub District of Antang Kalang)
Government Administration
- Province of Kalimantan Tengah

. - Plantation and Forestry Departmen of Kotawaringin Timur District
Wilayah Pemangkuan
- Plantation Department of Central Kalimantan Province

Waterheds (Daerah Aliran Hanya river Watersheds

Sungai)

Boundaries:

- North Transmigration program IV-A

- East Transmigration program III-A dan II-A

- South Transmigration program of Kuala Kuayan II-D
- West Mentaya river

Latest reversion 5" May 2010 Page 18 of 47
RSPO

General conditions of villages around Oil Palm Plantation of PT. Karya Makmur Bahagia

Based on the identification that has been done by the management of PT. KMB there

are 9 villages in the two districts of Antang Kalang and Kotawaringin Timur, Province of Central

Kalimantan that have high interaction with PT.KMB (Table III-2).

Tabel Ill-2. High Interaction Villages with PT.Karya Makmur Bahagia

No Name of Village Sub District District

1 Bhakti Karya Antangkalang Kotawaringin Timur
2 Tumbang Sepayang Antangkalang Kotawaringin Timur
3 Waringin Agung Antangkalang Kotawaringin Timur
4 Agung Mulia Antangkalang Kotawaringin Timur
5 Gunung Makmur Antangkalang Kotawaringin Timur
6 Mulya Agung Antangkalang Kotawaringin Timur
7 Rantau Tampang Antangkalang Kotawaringin Timur
8 Tanjung Jorong Parenggean Kotawaringin Timur
9 Tumbang Mangkup Antangkalang Kotawaringin Timur

COMMUNITY CHARACTERISTICS

Plantation operational area and palm oil mill of PT. Karya Makmur Bahagia located in
Sub districts of Parenggean and Antang Kalang, Kotawaringin Timur District, Central
Kalimantan province. The plantation is implementing a partnership between PT. KMB with
local community and transmigration using PIR-KKPA patern on a cooperative. Company also
develops oil palm plantations with other local communities as plasma scheme. This
partnership is expected to improve economic conditions and welfare of the local community.

Generally the fulfillment of the basic needs of the community around PT. KMB such as
the need for food, water, clothing, home appliances, firewood, medicines and animal feed is
filled by purchase, cultivation, taking in the river / wooded area, and company assistant.

Based on the results of interviews known that the land ownership by the village
communities around PT. KMB ranging from 2 ha to 50 ha. The average percentage is 26.08% is
the largest public land which has an area of 20-50 ha. While most small pesentase are people
who have less than 2 ha of land (12.70%). Based on these data it can be seen, that the majority
of smallholders / KKPA own other lands other than that in plasma of land distributed by the
government, which contains both oil palm and non-oil palm.

EMPLOYMENT AND COMMUNITY RELATIONS

Workers Union (SP) at PT. KMB has not been established, however, the company does
not restrict freedom of assembly and association, including not prohibit the establishment of
worker unions. It is more due to the low awareness of the employees and company the
importance of worker unions. The company itself already has a plan to unionize participatory
by involving employees.

Latest reversion 5" May 2010 Page 19 of 47
RSPO

Workers Union serves as a company critical partner in the fight for the workers rights in
accordance with the legislation, as a corporate partner in disseminating the provisions of the
company to the workers, and the mediator between the company and the workers if there are
labor disputes.

In general, the relationship between the company and workers is well maintained.
However, there are some employees who do not understand the work contract, so do not
know for certain rights and obligations to be implemented. In addition, most employees also
do not know the content of labor regulations issued by the government or by the company.

In terms of facilities, the company still needs to improve clean water facilities in
employee housing, especially during the dry season. In addition, it should also be improved of
transportation for employees who are working place away from the housing and transport
facilities for school children. Other facilities that need to be completed is the aid uniforms for
employees, especially to supervisor level. The mechanism of menstruation leave for female
employees needs to improve. For overtime payment mechanisms are already well underway.

Based on company data and recognition of workers, fatal accidents are very rare. Work
accidents are the most frequent minor accidents, such as falling bunches or scratched thorn in
the hands or other areas of body. Sometimes it can also be affected leg spines due to torn
boots or shoes because thorns penetrate poor quality shoes.

Accidents that can cause serious injury usually occurs because one part of the body
affected workers harvesting knife (sickle/crop tools). Case of accidents that occur due to other
heavy enough eyes exposed palm flowers. Most of the accidents occur due to negligent
workers use Personal Protection Equipment (PPE) such as helmets and goggles, as well as the
lack of attention to operational safety standards such as wearing gloves knife on harvest
equipment (sickle).

CORPORATE SOCIAL ACTIVITIES, PERCEPTION AND ANALYSIS OF IMPACT

As a form of social responsibility, PT. Karya Makmur Bahagia (KMB) has also conducted a
variety of social activities. PT.KMB social activities are varied and cover a wide range of fields.
Based on data from company CSR program, the general social activities of PT. KMB and regions
1 and 2 are generally in the form of: Sinergyc Community Relations activities such as
organizing Indonesian independence day celebration, Donations and Development programs
such as education, health, social, cultural and sport, religion and the environment. Based on
the activities that have been carried out, social activities / CSR is most often done for the
community is education program around the company, which is well peogram physical
development and human resource development in education. Based on the results of the
Focus Group Discussion (FGD) note that each villages requires different programs according to
the each circumstances.

Latest reversion 5" May 2010 Page 20 of 47
RSPO

Based on the survey results of public response that a member of both farmers and non-
farmers become members quite diverse. In general, the development of oil palm by PT. KMB
has gained the support of the majority of people, even support in four villages namely Bhakti
Karya village, Mulia Agung, Gunung Agung Muliya Makmur and Achieve 100%. Forms of
community support is also closely correlated with benefits that have been felt by the public.
Communities in all villages are almost entirely have felt the benefits of palm oil plantations PT.
KMB.

In general, the form of interaction between the public / corporate respondents also quite
varied, which in almost all villages except Tumbang Sepayang village, there are villagers who
interact as an employee or as company daily worker (KHL). The percentage of people who
have never interacted with the company also quite low (less than 20%), except in the Tumbang
Sepayang village reached 80%. Lack of community interaction is in the Tumbang Sepayang
village alleged correlated with lower levels of support for the community.

The presence of PT. KMB felt gave several positive impacts to the surrounding community.
Based on the results of the interview can be seen that the majority of people have felt the
positive effects or benefits of the presence of PT. KMB, except for the people of the Tumbang
Sepayang village, where only 22% of respondents in the village have been impacted by the
existence of PT. KMB. Positive impact with the presence of PT. KMB for the community include
employment opportunities, business opportunity, the village became crowded and easier
accessibility.

Generally the negative impact on the environment is perceived by the public in the form of
water pollution, water shortages and soil dust disorders. Based on a survey, known that most
of the water pollution perceived by the villagers of Tumbang Sepayang and Bhakti Karya. While
the negative impact of the reduction in the form of groundwater supplies most widely
perceived by the Agung Mulya, Rantau Tampang and Tumbang Mangkup villagers. However,
there are rural communities that do not feel the negative impact in the form of reduced
groundwater supplies, which Waringin Agung and Mulya Agung villagers. For a negative impact
in the form of dust most widely felt by the Tumbang Sepayang, Gunung Makmur, Rantau
Tampang and Tumbang Mangkup villagers. Negative impacts in the form of dust is not felt by
the villagers of Tumbang Sepayang, Gunung Makmur, Rantau Tampang and Tumabng
Mangkup. Special to the environmental impact of river water contamination needs to be
studied in more depth, whether it is caused by oil palm plantation management PT.KMB or
company activities or community activities in the headwaters.

CONCLUSIONS AND RECOMMENDATIONS

CONCLUSIONS

1. Level of public education for community around PT. KMB is relatively low where people
who have a elementary school education level reached 45.9% and the community with
education up to university level only reached 9.8%. Islam is the majority religion, ethnic
majority is Javanese and Dayak, the main livelihood of the people are oil palm and rubber
farmers.

Latest reversion 5" May 2010 Page 21 of 47
RSPO

2. Land Tenure problems that occur between the community and company is boundary
conflict that not yet clear for land compensation status that had been operates by the
company, but its intensity is relatively small. Land tenure issues involving the company only
occurred in 3 villages, namely Village Mulya Agung, Waringin Agung and Tumbang Sepayang

3. The most sticking labor problems is still a lack of understanding of the to workers' labor
laws, lack of discipline in the use of PPE, PPE facilities still need to be improved,
communication and fulfillment of the rights of workers needs to be improved, and the
worker union has not been established.

4. Community support for the existence of the company in general good enough, only in the
village Tumbang Sepayang, where community support is only 40%, whereas in the other
villages, community support above 60%.

5. Generally the positive impact of the existence of PT. KMB is a lively village, access is easy,
and there is an increase in employment opportunities and income for the community as
well as the program and the construction of public facilities from the company.

RECOMMENDATIONS

The recommendations related to the implementation of the criteria for sustainable
palm oil plantation management is carried out by the oil palm plantation PT. Karya Makmur
Bahagia

oo Fulfillment
No Criteria RECOMMENDATIONS
done done

11 The oil palm producers (growers) provide v Required Information procedure
adequate information for stakeholders in and needs documentation system
appropriate language and forms, to improvement.
ensure the effective participation of
stakeholders in decision-making.

1.2 Management documents are publicly v Required Information procedure
available, except where this is prevented and needs documentation system
by commercial confidentiality or where improvement and
disclosure of information would result in documentation of data that has
negative environmental or _ social been provided to the relevant
outcomes. parties

2.1 Compliance with all applicable local, Required improvement of land
national and ratified international laws conflict resolution and land
and regulations. compensation procedure.

Current land conflicts need to be
resolved immediately and made
the documentation process

2.2 The right to use the land can be v Required improvement of land
demonstrated, and is not legitimately conflict resolution and land
contested by local communities with compensation procedure.
demonstrable rights Current land conflicts need to be

resolved immediately and made
the documentation process

2.3 Use of the land for oil palm does not v Required improvement of land
diminish the legal rights, or customary conflict resolution and land
rights, of other users, without their free, compensation procedure.
prior and informed consent. Current land conflicts need to be

Latest reversion 5" May 2010

Page 22 of 47

RSPO

resolved immediately and made
the documentation process

3.1 Productivity and quality of the optimal | Not Not Conduct its own study
long-term yields and the products | included included
achieved through 10 agronomic practices, | in the | in the
processing and management. discussion | discussion
3.2 Practices of producers and processing | Not Not Conduct its own study
plants are optimal to maintain production | included included
of high quality palm oil. in the | in the
discussion | discussion
41 Operating procedures are appropriately | Not Not Conduct its own study
documented and consistently | included included
implemented and monitored. in the | in the
discussion | discussion
42 Practices maintain soil fertility at, or | Not Not Conduct its own study
where possible improve soil fertility to, a | included included
level that ensures optimal and sustained | in the | in the
yield. discussion | discussion
43 Practices minimize and control erosion Not Not Conduct its own study
and degradation of soils. included included
in the | in the
discussion | discussion
44 Practices maintain the quality and | Not Not Conduct its own study
availability of surface and ground water. included included
in the | in the
discussion | discussion
45 Pests, diseases, weeds and invasive | Not Not Conduct its own study
introduced species are effectively | included included
managed using appropriate Integrated | in the | in the
Pest Management (IPM) techniques. discussion | discussion
4.6 Chemicals (agrochemicals) used in a | Not Not Conduct its own study
appropriate manner that does not | included included
endanger health or the environment. in the | in the
discussion | discussion
47 Occupational safety and health rules v Need improvement in the
implemented. fulfillment of the PPE, discipline,
and safety and health procedure.
48 All staff, workers, smallholders and v Training for employees and
contractors are properly trained. contractors need to be improved
and regularly implemented
5.1 Assessment of environmental impacts of v Impact assessment incorporated
planted oil palm, both positive and into the management planning
negative, and the results incorporated into and carried out in operational
the management planning and procedures
implemented in operational procedures.
5.2 Build an understanding of the species and | Not Not Conduct its own study
habitats of plants and animals that live in | included included
and around the plantation area. in the | in the
discussion | discussion
5.3 Plans are developed, implemented and | Not Not Conduct its own study
monitored to address biodiversity in and | included included

Latest reversion 5" May 2010

Page 23 of 47

RSPO

around the plantation area. in the | in the
discussion | discussion
5.4 Waste destroyed, recycled, reused and | Not Not Conduct its own study
disposed of in an environmentally and | included included
socially friendly. in the | in the
discussion | discussion
5.5 Maximize the efficient use of energy and | Not Not Conduct its own study
use of renewable energy included included
in the | in the
discussion | discussion
5.6 Avoid burning to destroy waste and | Not Not Conduct its own study
preparing land for replanting except in | included included
special circumstances. in the | in the
discussion | discussion
5.7 Develop, implement and monitor a planto | Not Not Conduct its own study
reduce pollution and emissions, including included included
greenhouse gases. in the | in the
discussion | discussion
6.1 Assessing social impacts, both positive and v Positive and negative social
negative, from palm oil cultivated and impacts assessment need to be
processed, and incorporate the results into incorporated into the
the management planning and management planning and
implemented in operational procedures. operational procedures
implemented in
6.2 There are open and transparent methods v Required communication and
for communication and consultation consultation procedure to
between growers and/or millers, local affected parties, as well as
communities and other affected or documentation of
interested parties. communication and consultation
activities that have been
implemented
6.3 There is a mutually agreed and v Required a mutually agreed
documented system for dealing with system to accommodate and
complaints and grievances, which is handle complaints.
implemented and accepted by all parties. Documentation necessary for the
activity
6.4 Any negotiations concerning v Required procedure and
compensation for loss of legal or documentation of land
customary rights are dealt with through a compensation and provide
documented system that enables system to accommodate the
indigenous peoples, local communities aspirations of affected
and other stakeholders to express their communities
views through their own representative
institutions.
6.5 The employer ensure payment and | Vv Wages are in accordance with the

conditions for employees and_ for
employees of contractors always meet at
least legal or industry minimum standards
and are sufficient to provide decent living

wages.

regulations of (Minimum
wage/UMP), needs to be
improved facilities for employees

Latest reversion 5" May 2010

Page 24 of 47

RSPO

6.6 The employer respects the right of all v Companies need to facilitate the

personnel to form and join trade unions labor unions formation.
of their choice and to bargain collectively.
Where the right to freedom of association
and collective bargaining are restricted
under law, the employer facilitates
parallel means of independent and free
association and bargaining for all such
personnel.

6.7 Prohibited to employ children. The | v Not found employees / workers
children are not exposed to the working under the age of 15 years
environment at risk. Children are only
allowed to work on the family farm, with
adult supervision, and does not disrupt the
educational program.

6.8 The employer shall not engage in or | Vv The company continues to
support discrimination based on race, maintain a conducive
caste, national origin, religion, disability, atmosphere on the absence of
gender, sexual orientation, worker union discrimination
membership, political affiliation or age.

6.9 The producers and millers are well v Company accountability with
connected and open with smallholders and scheme smallholders needs to be
local businesses. improved, especially in the

calculation of the SHU (yearly
business benefit) value.

6.10 | Growers and millers contribute to local | v Company contribution to
sustainable development wherever communities such as
appropriate. employment, social programs,

etc. need to be improved.

71 Conduct environmental and social impact v Social and environmental impacts
assessments are thorough and involve all for the construction of new
parties prior to new plantings or plantings should be incorporated
Operations, or expanding existing ones, into management and operation
and the results incorporated into the plan
planning, management and operations.

7.2 Using soil surveys and _ topographic | Not Not Conduct its own study
information are used for site planning in | included included
the establishment of new plantings, and | in the | in the
the results are incorporated into plans | discussion | discussion
and operations.

7.3 New plantings since November 2005, | Not Not Conduct its own study
have not replaced primary forest or any | included included
area required to maintain or enhance one | in the | in the
or more High Conservation Values. discussion | discussion

7.4 Avoided develop plantations on steep Not Not Conduct its own study
terrain, and/or on marginal and fragile included included
soils in the | in the

discussion | discussion
75 No new plantings are established on local v Required new procedure of land

peoples’ land without their free, prior and
informed consent, dealt with through a

acquisition and provide
institutions to accommodate the

Latest reversion 5" May 2010

Page 25 of 47

RSPO

documented system that enables
indigenous peoples, local communities
and other stakeholders to express their
views through their own representative

aspirations of the communities.
Several complain that relate to
land tenure immediately
resolved.

institutions.

7.6 Local people are compensated for any v Provide and preparing the
agreed land acquisitions and process document of the land
relinquishment of rights, subject to their acquisition. Several complaints
free, prior and informed consent and related to land tenure
negotiated agreements. immediately resolved.

77 Prohibited from burning to prepare new Not Not Conduct its own study
planting except in specific situations included included

in the | in the
discussion | discussion

8.1 Growers and millers regularly monitor | Not Not Conduct its own study
and review their activities and develop | included included
and implement action plans that allow | in the | in the
demonstrable continuous improvement in | discussion | discussion

key operations.

Latest reversion 5" May 2010

Page 26 of 47

RSPO

b. HCV assessments
Physical Condition

Climate in the assessment area according to Schmidt and Ferguson's classification
climate classified as type B (slightly wet, Q = 16.7) where the average annual rainfall is 2726
mm/year and average rain 133 days / year. Wet months occur in October to July with a range
of 102-301 mm/month. While the classification of Oldemand was classified as climate type
B1, which the wet months occurs in 8 months continuously (rainfall> 200 mm/month) and
dry months (rainfall <100 mm/month) never happened. The rainy season in the study area is
starting in October-November. Concession area of PT Karya Makmur Bahagia is at altitude 20-
40 m above sea level. Based on the slope map, topography of PT. Karya Makmur Bahagia
from flat to very steep (0 -> 40%), Based on Geological Map, Palangkaraya’s sheet (1613)
scale 1: 250,000 (Geological Research and Development Center, 1995), geological formations
in the area of | PT. Karya Makmur Bahagia, composed of formations Alluvium (Qa) and
Volcanic Rock (Trv).

Concession area of PT. Karya Makmur Bahagia is on Cempaga river watershed area.
The rivers cross through the concession area at about 16 rivers and streams (Table III-3).
Drainage patterns in the concession area are no one to dominate. The community is still
intensively using the rivers, either for drinking, bathing, washing, transportation etc. In
general, the water that flows meet the standards for local consumption needs and labor
Plantations and oil palm crop irrigation in the future. Debit Mentaya River in the dry season

has decreased, but never dries. Results of stream flow measurements at the time of the
study can be seen in Table 1.
Table 1. Debit on Several Rivers in the Concession area of PT.Karya Makmur Bahagia
No River Temporary Debit *) Maximum Debit (m3/second)
(m3/second)

1. Mentaya River 176,742 232,818

2. Muhammad River 0,577 1,591

3. Gambir River 0,693 1,488

4. Panyahuan River 8,883 14,538

5. Bawat River 5,681 6,178

6. Sangsang River 0,588 1,062

Biological Condition
Flora

The number of plants species found in the concession area of PT. Karya Makmur
Bahagia an amount of 325 species, in which of 200 species have been identified its scientific
name, can be grouped into 70 families, and plant. Based on location, the highest vegetation
composition was found in the forest area of Division V-MAE (Orangutan habitat), an amount
of 117 species. Based on plants’ habitus, the composition of vegetation can be divided into 7
(seven) types: trees, herbs, lianas, shrubs, epiphytes, bamboo, and palm. Based on the

distribution, the trees habitus has the highest species richness, 260 species or equal to
Latest reversion 5" May 2010 Page 27 of 47
RSPO

59.50%. It also found 3 types of vegetation protected under PP. 7 / 1999 and 1 species listed
by CITES in the area of PT. Karya Makmur Bahagia. In addition, also in this area are found 26
plants species are included in IUCN Red List, with details: 3 types including CR/Critically
Endangered ; 5 types including EN/Endangered ; 4 types including VU/Vulnerable and 13
species, including LR/Low Risk and 1 species including DD/ Data Deficient (due to lack of
data); as showed in Table 2.

Table 2. List of Plants Species in the Concession Area of PT. Karya Makmur Bahagia Based on

Its Status
Plants Status
No. Scientific Name Local Name Location PP No.7
CITES IUCN
/1999
1 Shorea seminis Plepek (Kelepek) _6,7,9,10,11,12,14,19, D -
23,34,35,51 cR
2 Shorea smithiana Mahambung 69 1D - cR
3 Dipterocarpus Tepiling (keruing) 14,50,51 1D -
grandiflorus cR
4 Shorea stenoptera Tengkawang 14,51 D -
Tungkul EN
5 Shorea faguetiana Meranti Bunyit 6,14,19,23,34,35,36,3 1D -
8,50,51 EN
6 — Shorea pauciflora Tengkawang 19,23,34,35 1D -
Ohong EN
7 Shorea bracteolata Bunyau 6,19,23,34,35,36,50 1D - EN
8 Shorea brunescens Meranti Asam 19,23,34,35 1D - EN
9 Durio kutejensis Paken (Pekawai)  41,43,44,45 1D - vu
10 Pterocarpus indicus Angsana 58,60 1D - vu
11 Gonystylus macrophyllus Ramin Bukit 36,50 1D App. Il vu
12 Eusideroxylon zwageri Ulin 6,7,9,10,11,12,14,19, 1D - vu
23,34,35,36,50,51
13. Alstonia scholaris Pulai 1,4,6,13,14,17,18,19, 1D - LR
20,21,22,23,25,33,34,
35,37,38,39,40,41,42,
43,44,45,46,47,48,49,
51
14 Calophyllum inophyllum ——_Entangur 36,50 1D - LR
15 Calophyllum soulatri Entangur 6,14,19,23,34,35,36,5 1D - LR
0,51
16 © Canarium aperum Kajunjung 6,7,9,10,11,12,19,23, 1D - LR
34,35,36,50
17 Cratoxylum arborescens _ Geronggang 22,25 1D - LR
18  Dacryodes costata Pisang Patau 36,50 1D - LR
19 — Dacryodes rostrata Kayu Batu 19,23,34,35 1D - LR
20 — Dyera costulata Jelutung 62,70 1D - LR
21 Knema conferta Kumpang Merah _6,19,23,34,35,36,50 1D - LR
22 Nephelium lappaceum Rambutan 7,9,10,11,12,22,25 1D - LR
23 Octomeles sumatrana BenuangKabuk —_—_6,19,22,23,34,35, 1D - LR
24 — Shorea laevis Bekirai 7,9,10,11,12,36,50 1D - LR
25 Mangifera caesia Asam Kemantan 36,50 1D - LR
26 — Pentaspadon motleyi Pelasit 6,7,9,10,11,12,19,22, 1D - Dp
23,25,34,35,70
27 Shorea gysbertsiana Meranti Putih 7,9,10,11,12 D - -

Latest reversion 5" May 2010 Page 28 of 47
RSPO

Status’ Remark:

D : Protected LR: Low Risk
TD: Unprotected VU: Vulnerable
App: Appendix EN indangered
DD _: Data Deficient (lack of data) cR ritically Endangered
Location’s Remark:
= BKCE-Meraya Stream 36= MAE -Divisi V (Lokasi Orangutan)

2=  BKCE - Divisi V Blok 736-37 River 37=  MAE- Ketubuk River
BKCE - Divisi ll Blok R26 River 38= MAE -Selabutan River
BKCE - Panyauhan Divisi Il Blok R21 River 39= —MAE- Lake Ipel-1
BKCE - Divisi ll Plasma Blok Q-R 19 River 40= MAE - Lake Ipel-2
BKCE - Hanya Stream 41= MAE -Silai River
BKCE - Gesing River 42= MAE- Lake Ipel-3.
BKCE - Luluk River 43= MAE - Galek River
BKCE - Tenggiran River 44= MAE -Selabutan Kiri River
BKCE - Bunut River 45= —MAE-Harles River
BKCE - Urak River 46= MAE - Saan-1 River
BKCE - Tebelian River 47 MAE- LakeSimpang 5 Gn. Agung
GME - Konjat Hill 48= MAE - Saan-2 River
GME - Setan Hill 49= MAE - Rayon River
GME - Spring water resources of Bukit Setan 50= MAE - Conservation Areal (Bukit Ulin)
GME - Bingkal Divisi III Blok D-4 River 51= MAE - Batu (Div. | Blok A-31) Hill
GME - San-1 (Divisi III Blok €-2) Stream 52=  BAE-Div1A3 River
GME - Sangsang (Divisi II Blok B-9) Stream 53=  BAE-Div1A8 River
GME - Sangsang Hulu (Divisi Il Blok A-18) River 54= — BAE - Raya (Div 2 E3/F1) River
GME - Gambir (Divisi Il Blok A-18) River 55=  BAE - Simpang Raya (Div 2 E5/F3)
GME - Tian Teras (Divisi II Blok A-18) River 56= BAE-Div3G8 River
GME - LakeDs Gunung Makmur 57= BAE-Div3E7 River
GME - Sangsang Hii River 58= SME- Waste Pool
GME - Songot River 59= SME - Div IV G28/29 River
GME - Kohor River 60= SME- Water Pool
GME - Kahayan River 61= —SME- Spring water resources
GME - Koeng River 62= SME - Div 1 A32 River
GME - Malik River 63= SME -Div3 BC-14 River
GME - Kehu River 64= SME - Div 4 A35 River
GME - Planduk River 65= SME - Div 4 Blok B39 River
GME - Nuhai River 66= SME -Div4C14 River
GME - Nikel River 67= SME - Div4C50 River
MAE - Ulin River 68= —SME-UbaiKecil River
MAE - Mahambung River 69= BME - Blok F-33 River
MAE - Meraya River 70= BME - Div. II P-23 River

Fauna

The number of fauna which found in the concession area of PT. Karya Makmur
Bahagia is an amount of 96 species and 50 families (not including 2 species of birds that have
not been identified), with details: a total of 33 mammals species and 16 families, 58 birds
species and 31 families, and reptiles were 5 species and 4 families. The highest number of
species and families is in the forest area of Division V MAE - Orangutan habitat (59 species),
while the lowest was found in the estate GME (Spring water of Bukit Setan, Bingkal River Div.
Ill Block D-4, San-1 Div. III Block E-2stream, Sangsang Div. Il stream, Block B-9) and at the
estate MAE (Saan 2 river and Rayon river); in this location, animals was not found. Types of
animals found in the permit area of PT. Karya Makmur Bahagia are protected species, an
amount of 96 species (33 species of mammals, 58 species of birds and 5 species of reptiles).

Thirty six species, 20 species of mammals and 16 species of birds, categorized as
protected species under PP. 7 / 1999; 26 species listed at the CITES, with details: Appendix |
counted 6 species (5 species of mammals and 1 species of birds, Appendix II: 18 species (7
species of mammals, 9 species of birds and 2 species of reptile) and Appendix Ill: 2 species
(mammals), while the animals species that are included in the IUCN Red List at amount 89

Latest reversion 5" May 2010 Page 29 of 47
RSPO

species, with details: 2 species on DD/Data Deficient (lack of data), 61 species on LC/Least
category, 11 species on NT/Near Threatened category, 10 species on VU/Vulnerable category
and 5 types on EN/Endangered category.

Table 3. Wildlife Species Richness in the Concession Area of PT. Karya Makmur Bahagia Based
on Its Status

Wildlife Status
No. Scientific Name Local Name Location PP No. 7/
CITES IUCN
1999
A. MAMALIA
1 Tragulus javanicus/ Kancil 7,9,69,70
an D TT DD
Cervus javanicus*
2 Aylobates Owa-owa 7,9,12,14,51,70
agilis/Hylobates albo,
ailis/F D App. | EN
Hylobates raffle,
Hylobates unko*
3 Hylobates muelleri Kelempiau 70 D App. | EN
4 Pongo pygmaeus Orang utan 36 D App. | EN
5 Manis javanica Trenggiling 7,9,12,14,36,51,69,
D App. Il EN
70
6 Presbytis rubicunda Lutung merah 14,51 D App. Il uc
7 Muntiacus atherodes _Kijang kuning 14,36,51 D TT uc
8 Muntiacus muntjak Kijang muncak 7,9,12,14,31,36,51,
D TT uc
69,70
9 Galeopterus Kubung malaya 24,36,55,67
variegates/Cynocephal D TT uc
us variegates*
10 Hystrix brachyura Landak raya 14,36,51 D TT uc
11 Mydaus javanensis Sigung 24,55,67 D TT uc
12 Tragulus napu Planduk 7,9,12,28,36,69,70 D TT uc
13 Presbytis Lutung 7,9,12,36,70
frontata/Presbytis D App.I|_ VU
nudifrons*
14 Nycticebus coucang/ —_Kukang bukat 14,36,51
Nycticebus D TT vu
brachycephalus*
15 Tarsius bancanus/ Krabuku Ingkat 14,36,51
; ’ D TT vu
Tarsius natunensis
16 — Helarctos malayanus Beruang madu 36 D App. | vu
17 Rusaunicolor/Cervus. Rusa sambar 14,36,51
° D TT vu
unicolor*
18 Neofelis nebulosa Macan dahan 7,9,12,31,70 D App. | vu
19 Prionailurus Kucing akar 1,2,3,4,5,6,7,9,12,3
bengalensis/Felis 1,36 D App.I|_ VU
bengalensis*
20 Dendrogale melanura —Tupai 7,8,9,10,11,12,24,2
6,28,31,54,55,56,57
1D App.Il_ DD
,61,63,64,66,67,68,
69,70
21. Macaca fascicularis Kera ekor panjang —_7,9,12,14,36,51,70 1D App. Il uc
22 Paguma larvata Musang galing 14,51 1D App. Ill uc
23 Paradoxurus Musang luwak 13
; 1D App. Ill uc
hermaphroditus
24 Hystrix crassispinis Landak butun 14,36,51 1D TT uc
25 Trichys fasciculata Angkis ekor- 14,51 TD T uc

Latest reversion 5" May 2010 Page 30 of 47
RSPO

No.

11
12

13

14

1s
16
17
18
19
20

21
22

23
24

25

26

Scientific Name

Callosciurus notatus
Nannosciurus melanotis

Sus scrofa/ Sus
andamanensis

Sus aruensis*
Arctogalidia trivirgata
Viverra tangalunga

Macaca nemestrina
Sus barbatus

BURUNG

Microhierax fringillarius
Elanus caeruleus
Haliastur indus
Ictinaetus malayensis
Spilornis cheela

Alcedo meninting

Ceyx rufidorsa

Halcyon smyrnensis

Anthreptes singalensis

Arachnothera
longirostra
Nectarinia jugularis
Gracula religiosa
robusta

Rhinoplax vigil/ Buceros
vigil*

Anthracoceros
malayanus

Buceros rhinoceros
Argusianus argus
Ciconia stormi
Loriculus galgulus
Ninox scutulata

Strix leptogrammica
leptogrammica
Artamus leucorynchus
Streptopelia chinensis
Corvus enca
Cacomantis sonneratii

Centropus bengalensis

Eudynamys

Local Name

Bajing-kerdil
Telinga-hitam
Babi hutan

Musang akar
Tenggalung
malaya
Beruk

Babi jenggot

Alap-alap capung
Elang tikus

Elang bondol
Elang hitam
Elang ular bido
Raja-udang
meninting

Udang punggung-
merah

Cekakak Belukar

Burung madu
belukar
Pijantung kecil

Kuncit
Tiong emas

Rangkong gading

Kangkareng hitam

Rangkong badak
Kuau raja
Bangau storm
Serindit melayu
Pungguk coklat
Kukuk beluk

Kekep babi
Tekukur biasa

Gagak hutan
Wiwik lurik

Bubut alang-alang

Tuwur asia

Location

1,2,3,4,5,6
36

10,11,12,28,3
1,61,62,64,68

14,51
3,14,36,51

14,36,51
14,51

14,51
1,12,14,51

36

12,22,30,36,50
36,50,
12,14,19,21,22,36,5
0,51

36,50,

7,9,12,25,56,58,59,
60,65,69,70
6,14,19,20,21,22,23
/36,50,51
6,14,19,20,21,22,23
/36,50,51

57
7,9,11,12,14,20,25,
27,28,29,30,32,36,5
0,52,53,56,57,61,62
,63,64,65,66,68,69
36,50,

36,50,

7,9,12,36,50
36,50,

36

36,50,
36,50,
36,50,

2,13,14,21,36,50,51
1,2,3,4,5,6,13
6,19,20,36,43,50
9,11,12,22,25,27,29
/32,36,50,52,53,55,
63,65,69,70
2,9,12,14,21,27,28,
29,36,50,51,52,53,5
5,62,63,64,65,68,70
14,36,50,51

Wildlife Status

PP No. 7/
1999

TD

TD

TD

TD

v0000

TD

TD

TD

CITES

App.

App.

qd 44aqq

IUCN

Lc

Lc

Lc

Lc
Lc
VU
VU

Lc
Lc
Lc
Lc
Lc

Lc

Lc

Lc

Lc

Lc

Lc

Lc

NT

NT

NT
NT
EN
Lc
Lc

Lc

Lc
Lc
Lc

Lc

Lc

Lc

Latest reversion 5" May 2010

Page 31 of 47
RSPO

No.

27

28

29

30

31

32

33

34

35

36

37
38

39

40

41

42
43

45

46

47

48
49

50
51
52

Scientific Name

scolopaceus/Eudynamy
s scolopacea*

Dicrurus annectans
Dicrurus paradiseus
Hemiprocne comata

Hirundo tahitica

Lanius schach

Anthus
novaeseelandiae
Terpsiphone paradisi
Meiglyptes tristis
Lonchura fuscans

Pycnonotus atriceps
Pycnonotus goivaier
Pycnonotus plumosus

Pycnonotus simplex
perplexus

Amaurornis
phoenicurus
Orthotomus ruficeps

Orthotomus sericeus
Prinia flaviventris

Abroscopus superciliaris

Macronous gularis
bornensis
Stachyris erythroptera

Copsychus malabaricus

Copsychus saularis
Psittacula longicauda

Psittinus cyanurus
Megalaima rafflesii
Eurylaimus ochromalus

Local Name

Srigunting gagak
Srigunting batu
Tepekong
rangkang
Layang-layang
batu

Bentet kelabu

Apung tanah

Seriwang asia
Caladi batu
Bondol
kalimantan
Cucak kuricang
Merbah cerukcuk
Empulu

Merbah corok-
corok

Kareo padi

Cinenen kelabu

Cinenen merah
Jeruwit

kerenjak

Ciung-air coreng

Tepus merbah-
sampah
Murai batu

Kucica kampung
Betet ekor-
panjang

Nuri tanau
Takur tutut
Sempur hujan-
darat

Wildlife Status

Location PP No. 7/
CITES
1999

36,50, 1D TT
36,50, 1D TT
1,20,36,50

1D TT
2,3,4,14,21,22,36,5

1D TT
0,51
1,2,

1D TT
/22,23,51
1,2,3,4,5,6,14,20,21

1D TT
/22,23,51
36,50, 1D TT
14,20,21,36,50,51 1D TT
1,2,3,4,5,6,20,36,50

1D TT
6 1D TT
2,14,21,51 1D TT
9,12,27,52,56,58,59
,60,61,62,63,64,65, 1D TT
66,68,70
7,8,9,10,11,12,14,1
9,20,21,25,26,27,29
/30,32,36,50,51,53, 1D TT
61,62,63,64,66,68,6
9
2,14,21,51

1D TT
/21,22,33,34,35,36,

1D TT
37,38,39,40,41,42,4
3,44,45,46,48,50,51
22 1D TT
1,9,11,12,25,32,52,

1D TT
56,60,63,65,69,70
7,8,9,10,11,12,25,2
6,27,29,30,31,32,53

1D TT
/54,58,59,60,61,62,
63,64,65,66,68,69
14,21,22,36,50,51

1D TT
20

1D TT
7,8,9,10,11,12,25,1
4,19,20,21,22,23,26

1D TT
/32,36,43,50,51,59,
69
20,36,50,58,59,60 1D TT
7,9,12,30,36,50,61,

1D App. Il
63,64,66
36,50, 1D App. Il
20,36,50, 1D TT
6,19,20,36,43,50

1D TT

IUCN

Lc
Lc

Lc

Lc

Lc

Lc

Lc
Lc

Lc

Lc
Lc

Lc

Lc

Lc

Lc

Lc

Lc

Lc

Lc

Lc

Lc

Latest reversion 5" May 2010

Page 32 of 47
RSPO

Wildlife Status
No. Scientific Name Local Name Location PP No. 7/
CITES IUCN
1999
53 Rollulus rouloul Puyuh sengayan 36,50, TD TT NT
54 — Meiglyptes tukki Caladi badok 36,50, 1D TT NT
55 Stachyris maculata Tepus tunggir 22,36,50,
1D TT NT
merah
56 — Ducula pickeringii Peregam 7,9,11,12,25,27,29,
32,52,61,62,64,66,6 1D TT vu
9,70
Cc. REPTILIA
1 Naja sumatrana Ular Kobra 2,7,9,10,11,12,54 1D App. Il T
2 Varanus salvator Biawak 7,9,10,11,12,24,25,
26,28,30,31,54,56,5 1D App. Il T
7,61,67
Status’ Remark:
D : Protected uc : Least Concern
1D : Unprotected VU: Vulnerable
‘App : Appendix EN: Endangered
pp : Data Deficient NT : Near Threatened
Locations’ Remark:
1= — BKCE-Meraya Stream 36= MAE - Divisi V (Lokasi Orangutan)
BKCE - Divisi V Blok T36-37 River 37=  MAE- Ketubuk River
BKCE - Divisi II! Blok R26 River 38= MAE -Selabutan River
BKCE - Panyauhan Divisi Il Blok R21 River 39=  MAE-Lake Ipel-1.
BKCE - Divisi I! Plasma Blok Q-R 19 River 40= — MAE- Lake Ipel-2
BKCE- Hanya Stream 41= — MAE-Silai River
BKCE - Gesing River 42= — MAE-Lake Ipel-3
BKCE - Luluk River 43= MAE -Galek River
BKCE- Tenggiran River 44= — MAE-Selabutan Kiri River
BKCE- Bunut River 45= — MAE-Harles River
BKCE - Urak River 46=  MAE-Saan-1 River
BKCE - Tebelian River 47= — MAE- LakeSimpang 5 Gn. Agung
GME - Konjat Hill 48= MAE -Saan-2 River
GME - Setan Hill 49= MAE - Rayon River
GME - Spring water resources of Bukit Setan 50= —MAE- Conservation Areal (Bukit Ulin)
GME - Bingkal Divisi Ill Blok D-4 River 51= — MAE- Batu (Div. | Blok A-31) Hill
GME - San-1 (Divisi III Blok E-2) Stream 52= BAE-Div1A3 River
GME - Sangsang (Divisi I! Blok B-9) Stream 53=  BAE-Div1A8 River
GME - Sangsang Hulu (Divisi II Blok A-18) River 54= — BAE- Raya (Div 2 €3/F1) River
GME - Gambir (Divisi 1! Blok A-18) River 55= — BAE- Simpang Raya (Div 2 €5/F3)
GME - Tian Teras (Divisi Il Blok A-18) River 56= BAE-Div3G8 River
GME - Lake Gunung Makmur 57=  BAE-Div3E7 River
GME - Sangsang Hilir River 58= SME- Waste Pool
GME - Songot River 59= — SME-DivIVG28/29 River
GME - Kohor River 60= SME - Water Pool
GME - Kahayan River 61= —SME- Spring water resources
GME - Koeng River 62= — SME- Div 1A32 River
GME - Malik River 63= SME - Div 3 BC-14 River
GME - Kehu River 64= SME - Div 4.435 River
GME - Planduk River 65= SME - Div 4 Blok B39 River
GME - Nuhai River 66= SME - Div 4C14 River
GME - Nikel River 67= SME - Div 4 CSO River
MAE - Ulin River 68= SME - Ubai Kecil River
MAE - Mahambung River 69= — BME- Blok F-33 River
MAE - Meraya River 70= — BME- Div. 11P-23 River

Environmental Services Aspects

Areas or Ecosystems Important for the Provision of Water and Prevention of Floods for
Downstream Communities

Areas or ecosystem found in the concession area of PT. Karya Makmur Bahagia is the
riparian ecosystem and lowland forest. While, the cloud forest ecosystems, ridge line forest
and karst ecosystems are not found in the areas

Latest reversion 5" May 2010 Page 33 of 47
RSPO

Ecosystems that are important and their relationship with various land classes based on
RePPProT

Ecosystems in the concession area of PT. Karya Makmur Bahagia consist of two types,
i.e. low-land forest ecosystem and montane forest. Land classes found in the region consist of
five types: HJA (Honja), JLH (Juloh), BWN (Bawon), PLN (Pakalunai), and RGK (Rangankau).

Based on RePPProT, five land class above were clasified as threatened and/or rare and in
which HJA (Mixed or hill dipterocarp forest on metamorphic rock), JLH (Mixed or hill
dipterocarp forest on metamorphic rock or granite), BWN (Forest on ultrabasic rocks), PLN
(Mixed or hill dipterocarp forest on metamorphic rock or granite or volcanic), RGK (Mixed or
hill dipterocarp forest on metamorphic rock or granite or volcanic or basalt). In terms of this
information, also there are classes in the area of land which include on rare and/or
threatened category.

Prediction of Erosion Potential

Land clearing activities will give negative impact of increased soil erosion due to loss
of canopy closure. Reduced of land cover will increase the soil vulnerability of the surface
runoff. The results show that land clearing will increase the amount of soil erosion, but the
rate of erosion that will occur is still below the potential rate of erosion which is estimated
erosion that will occur after the palm oil plantation development activities undertaken.

The prohibition of land clearing without burning will reduce soil erosion in which the
organic materials from timber harvesting and surface leaf litter that will be the hampers
factor of erosion rate. Intensity of impact will happen gradually from land clearing activities
and legume family planting that can reduce erosion. The amount of erosion that occurred
after the land planted with oil palm and land cover crops (LCC) is predicted between 0.0341
to 0.1533 tons ha/year.

Areas that Function as Natural Barriers to the Spread of Forest or Ground Fire

Areas that serves as a natural barriers to prevent the spread of forest and ground fires
still in good condition, including intact peat swamp forests with intact hydrological system,
swamp forest, open wetland/marshes, other wetland ecosystem types, as well as green belts
with various species of fire-resistant plants.

Social, Economic and Cultural Aspects

Number of Population and Community Composition by Gender

Based on the results of the study found that Mulya Agung Village area is 1669
hectares with a population of 1536 inhabitants, which consists of 801 male, 735 female, and
consists of 477 households. Mulya Agung Village has a total population at about 987
inhabitants (532 male and 455 female). Gunung Makmur Village is a trans-village with 10,000

Latest reversion 5" May 2010 Page 34 of 47
RSPO

Ha. The total number of households is 650 families, consisting of 525 transmigration-
households and 125 households.

Waringin Agung village population is 1595 inhabitants which consist of 897 male and
698 female. Tumbang Sepayang Village is an elongated village which located on the edge of
Mentaya River which has an area of 15,000 ha, with 210 households. While, the household in
Rantau Tampang village is 153 households.

Community Composition Based on Religion

The religion embraced by residents in seven villages of study is Islam, Hinduism
Kaharingan, Protestan, and the rest of them are Catholic Christian. Religion majority in each
village is different.

Community Composition Based on Tribes

The majority tribes group in the village of Agung Mulya is Javanese (92.9%). In
addition, there are also from Dayak tribe (5.3%), Sundanese (0.7%) and the rest is Batak
tribe. While the majority of ethnic groups living in the Village Mulya Agung are the Javanese
(90%) and the rest (10%) are the Dayak tribe. It is caused of Mulya Agung Village is one of the
village which is a transmigration area, so the majority of the population comes from Java.

Ethic majority in Gunung Makmur Village is Javanese, followed native tribes of Dayak and a
small number of Chinese, Banjar and Lombok. The majority tribe in Waringin Agung Village is
Javanese, followed by Dayak and Sundanese. Then the tribes lived in the village of Fall
Sepayang such as Dayak (majority), Javanese and Madura. As for the Randau Tampang Village

majority is Dayak tribe. Customary leader and Head of Village are the influential figure in the
village.

Latest reversion 5" May 2010 Page 35 of 47
RSPO

Based on field observation and review on existing maps show that vast area of High
Conservation Value Area (HCVA) which to be planned in the area of palm oil plantation PT.
Karya Makmur Bahagia is 693.48 hectares, with details in Table 4.

Table 4. Identification and Analysis Results of HCVA 1 to HCVA 6 in the Concession Area of
PT. Karya Makmur Bahagia, Central Kalimantan Province

HCV Existence Land Area
HCV/Components Location
(Yes/No) (Ha)
HCV 1. Areas with Important Levels
of Biodiversity
1.1. Areas that Contain or Provide Yes SS. Anak Sangsang-1 4.00
Biodiversity Support Function to SS. Anak S. Only-1 7.76
Protection or Conservation Areas SS. Anak S. Only-2 4.87
SS. Anak S. Merayak-1 6.58
SS. Anak S. Penyahuan 14.32
SS. Hanya 73.45,
SS. Kuwa 3.21
SS. Merayak 83.,75
SS. Nuhai 9.82
SS. Penyahuan 14.32
SS. Sangsang 90.02
SS. Tian Teras 11.81
SS. Anak Penyahuan-1 17.86
SS.Tenggiran 3.11
Bukit Konjat (GME) 6.29
Bukit Setan (GME) 18.00
Mata Air Bukit Setan (GME) 25.60
Danau Ds Gunung Makmur (GME) 3.13
1.2. Critically Endangered Species Yes SS. Anak Sangsang-1 *)
SS. Anak S. Only-1 *)
SS. Anak S. Only-2 *)
SS. Anak S. Merayak-1 *)
SS. Anak S. Penyahuan *)
SS. Hanya *)
SS. Merayak *)
SS. Anak Penyahuan-1 *)
SS. Tenggiran *)
Bukit Setan (GME) *)
Bukit Batu (MAE) 7.90
1.3. Areas that Contain Habitat for Yes SS. Anak Sangsang-1 *)
Viable Populations of Endangered, SS. Anak S. Only-1 *)
Restricted Range or Protected SS. Anak S. Only-2 *)
Species SS. Anak S. Merayak-1 *)
SS. Anak S. Penyahuan *)
SS. Hanya *)
SS. Kuwa *)
SS. Merayak *)
SS. Nuhai *)
SS. Penyahuan *)
SS. Tian Teras *)
SS. Anak Penyahuan-1 *)
SS.Tenggiran *)
Bukit Setan (GME) *)
Danau Ds Gunung Makmur (GME) *)

Latest reversion 5" May 2010 Page 36 of 47
RSPO

HCV Existence

HCV/C ts
//Components (Yes/No)

1.4. Areas that Contain Habitat of |— No
Temporary Use by Species or
Congregations of Species

HCV2. Natural Landscapes &
Dynamics

2.1. Large Natural Landscapes with No
Capacity to Maintain Natural
Ecological Processes and
Dynamics

2.2. Areas that Contain Two or More No
Contiguous Ecosystems

2.3. Areas that Contain Yes
Representative Populations of
Most Naturally Occurring Species

HCV3. Rare or Endangered No
Ecosystems
HCV4. Environmental Services

4.1. Areas or Ecosystems Important —_—_Yes.
for the Provision of Water and
Prevention of Floods for
Downstream Communities

Latest reversion 5" May 2010

Location

Bukit Batu (MAE)

Sumber Mata Air (SME)

. Anak Sangsang-1

. Anak S. Only-1

. Anak S. Only-2

. Anak S. Merayak-1
. Anak S. Penyahuan
. Hanya

. Kuwa

. Merayak

. Nuhai

. Penyahuan

. Tian Teras

. Anak Penyahuan-1

$8.Tenggiran
Bukit Setan (GME)

Danau Ds Gunung Makmur (GME)

Bukit Batu (MAE)

Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
Ss.
. Anak Penyahuan-1

Ss

8

Anak S. Tualan
Anak S.Mentayal
Anak Sangsang-1
Anak S. Hanya-1
Anak S. Hanya-2
Anak S. Mentaya2
Anak S.Merayak-1
Anak S. Penyahuan
Anak S.Sangsang
Hanya

Kehu

kKuwa

Linuk

Merayak

Nuhai

Penyahoan
Sangsang
Tangkara

Tian Teras

Tualan

Land Area
(Ha)

*)

*)

6.01
18.67
*)

*)

*)
13.40
*)

*)
1.44
*)
48.78
*)
19.94
*)

*)

*)

*)
7.65
*)
50.18
*)
Page 37 of 47

RSPO

HCV Existence . Land Area
HCV/Components Location
(Yes/No) (Ha)
SS.Tenggiran *)
Mata Air Bukit Setan (GME) *)
Danau Ds Gunung Makmur (GME) *)
Sumber Mata Air (SME) *)
4.2. Areas Important for the Yes Bukit Kala 32.86
Prevention of Erosion and Bukit Konjat *)
Sedimentation Bukit Batu *)
Bukit Ehang *)
4.3. Areas that Function as Natural No - -
Barriers to the Spread of Forest
or Ground Fire
HCVS. Natural Areas Critical for No -
Meeting the Basic Needs of
Local People
HCV6. Areas Critical for Maintaining Yes - Keramat Bukit Ehang (GME) »
the Cultural Identity of Local - Pohon Keramat (SME) 0.03
Communities
693.48
HCVA Total

Note: * the area size same as mentioned before
HCVA Management Planning and Monitoring

HCVA Management

HCVA management activities in the concession area of PT. Karya Makmur Bahagia in
terms of maintaining and enhancing the HCV, are as follows:

e Marking of boundaries area of riverine environments, hills, wildlife corridors and buffer
zones of protected forest.

e Maintenance of boundary sign.

e Protection of areas, flora and fauna.

e Rehabilitation and vegetation enrichment in the riverine environments.

e Training for Community and Staff/Officers.

e Development/Improvement SOP of HCV management

e Improving organizational management

¢ Coordination with relevant stakeholders

HCVA Monitoring

HCVA Monitoring refers to monitoring of HCV that resulted from HCVA management
activities. As the area of HCV, its area is protected and cannot be exploited as a production
area, so its function can be maintained and guaranteed. To ensure the integrity of this area,
there should be monitored periodically as an input to the improvement of management
techniques. Indicators that to be monitored on each HCV area in the concession area of PT.

Karya Makmur Bahagia showed in Table 5 and Figure 3. While the planned area of High

Latest reversion 5" May 2010 Page 38 of 47
RSPO

Conservation Value (HCV) in the area of palm oil plantation of Kebun Bukit Raja PT. Karya
Makmur Bahagia is 693.48 hectares, with details as in Table 5.

Table 5. Indicator to be monitorin of HCV area in PT. Karya Makmur Bahagia, Central

Kalimantan Province

HCVA

1.1 Areas that Contain or Provide Biodiversity
‘Support Function to Protection or
Conservation Areas

1.2. Critically Endangered Species

1.3 Areas that Contain Habitat for Viable
Populations of Endangered, Restricted Range
or Protected Species

2.3. Areas that Contain Representative
Populations of Most Naturally Occurring
Species

Location

SS. Anak Sangsang-1
SS. Anak S. Hanya-1
SS. Anak S. Hanya-2
SS. Anak S.Merayak-1
SS. Anak S. Penyahuan
SS. Hanya

SS. Kuwa

SS. Merayak

SS. Nuhai

SS. Penyahuan

SS. Sangsang

SS. Tian Teras

SS. Anak Penyahuan-1
SS.Tenggiran

Bukit Konjat (GME)
Bukit Setan (GME)
Mata Air Bukit Setan (GME)
Danau Ds Gunung Makmur (GME)
SS. Anak Sangsang-1
SS. Anak S. Hanya-1
SS. Anak S. Hanya-2
SS. Anak S.Merayak-1
SS. Anak S. Penyahuan
SS. Hanya

SS. Merayak

SS. Anak Penyahuan-1
SS. Tenggiran

Bukit Setan (GME)
Bukit Batu (MAE)

SS. Anak Sangsang-1
SS. Anak S. Hanya-1
SS. Anak S. Hanya-2
SS. Anak S.Merayak-1
SS. Anak S. Penyahuan
SS. Hanya

SS. Kuwa

SS. Merayak

SS. Nuhai

SS. Penyahuan

SS. Tian Teras

SS. Anak Penyahuan-1
SS.Tenggiran

Bukit Setan (GME)
Danau Ds Gunung Makmur (GME)
Bukit Batu (MAE)
‘Sumber Mata Air (SME)
SS. Anak Sangsang-1
SS. Anak S. Hanya-1
SS. Anak S. Hanya-2
SS. Anak S.Merayak-1
SS. Anak S. Penyahuan
SS. Hanya

SS. Kuwa

SS. Merayak

SS. Nuhai

SS. Penyahuan

Indicators to be
monitored

Disturbance Intensity
against watershed area
and hill, including
Species diversity and
density condition of Flora
Species diversity and
abundance of Fauna
Realisation activity
implementations and life
percentage of plants
which planted on the
rehabilitation activity.
Changes on river's width

Species density
condition of flora which
critically endangered

Latest reversion 5" May 2010

Page 39 of 47

RSPO

HCVA

4.1. Areas or Ecosystems Important for the
Provision of Water and Prevention of
Floods for Downstream Communities

4.2 Areas Important for the Prevention of Erosion
and Sedimentation

HCV6. Areas Critical for Maintaining the Cultural
Identity of Local Communities

Location

SS. Tian Teras
SS. Anak Penyahuan-1
SS.Tenggiran

Bukit Setan (GME)

Danau Ds Gunung Makmur (GME)
Bukit Batu (MAE)

SS. Anak S. Tualan

SS. Anak S.Mentayat

SS. Anak Sangsang-1

SS. Anak S. Hanya-1

SS. Anak S. Hanya-2

SS. Anak S. Mentaya2

SS. Anak S.Merayak-1

SS. Anak S. Penyahuan
SS. Anak S.Sangsang

SS. Hanya

SS. Kehu

SS. Kuwa

SS. Linuk

SS. Merayak

SS. Nuhai

SS. Penyahoan

SS. Sangsang

SS. Tangkara

SS. Tian Teras

SS. Tualan

SS. Anak Penyahuan-1
SS.Tenggiran

Mata Air Bukit Setan (GME)
Danau Ds Gunung Makmur (GME)
‘Sumber Mata Air (SME)
Bukit Kala

Bukit Konjat

Bukit Batu

Bukit Ehang

- Keramat Bukit Ehang (GME)
- Pohon Keramat (SME)

Indicators to be
monitored

Disturbance Intensity
against watershed area
and hill, including
Species diversity and
density condition of Flora
Species diversity and
abundance of Fauna
Realisation activity
implementations and life
percentage of plants
which planted on the
rehabilitation activity.
Changes on river's width

Disturbance Intensity
against HCV 6 areas

Latest reversion 5" May 2010

Page 40 of 47

ronad nese

rou

oy

i

Figure 3. HCVA Map in the Concession Area of Palm Oil Plantation of PT. Karya Makmur Bahagia, Central
Kalimantan Province

Latest reversion 5" May 2010 Page 41 of 47
Internal Responsibility

Formal signing off by
assessors and
company

This document is the summary of assessment result on High Conservation Value (HCV) in PT
Karya Makmur Bahagia— Kotawaringin Distric Central Kalimantan Province and has been
approved by the Management of PT Karya Makmur Bahagia

Bogor ture Institute Management
Z PT Karya Makmur Bahagia,

Dr. Ir. Nyoto Santoso, MS a arvadt-Zazali
Team Leader HCV & SIA General Manager of PT KMB

Date: 20-11-13 Date: 20-11-13

Statement of acceptance of responsibility for assessment

Assessment result document on High Conservation Value (HCV)
of PT Karya Makmur Bahagia by Faculty of Forestry, Bogor
Agriculture Institute, will be applied as one of the guidelines in
managing palm oil plantation in PT Karya Makmur Bahagia

Management
PT Karya Makmur Bahagia,

General Manager of PT KMB
Date: 20-11-13
Internal Responsibility

Formal signing off
by assessors and
company

This document is the summary of assessment result on Social Impact Assessment (SIA) in PT
Karya Makmur Bahagia — Kotawaringin Distric Central Kalimantan Province and has been
approved by the Management of PT Karya Makmur Bahagia.

Bogor Agiicylture institute Management .
Z PT Karya Makmur Bahagia,

Or.4f. MYoto Santoso, MS
Team Leader HCV & SIA General Manager PT KMB
Date: 20-11-13 po Date: 20-11-13

Statement of acceptance of responsibility for assessment

Assessment result document on Social Impact Assessment (SIA)
of PT Karya Makmur Bahagia by Faculty of Forestry, Bogor
Agriculture Institute, will be applied as one of the guidelines in
managing palm oil plantation in PT Karya Makmur Bahagia

Management __
PT Karya Makmur Bahagia,

eneral Manager of PT KMB
Date: 20-11-13

Latest reversion 5 May 2010 Page 43 of 47
RSPO

Appendix 1 List of respondents and/or informal Focus Group Discussion (FGD) participants on
site during the implementation process of social impact and HCV assessment in the area
of study

No. Name Gender Age | Ras Religion | qualification Job

A_| Desa Bakti Karya

1 | Eko Prasetyo Male 21 | Jawa __| Muslim Junior High Farmer

2 | Jamin Male 35 | Jawa __| Muslim Non Farm worker

3 | Haryono Male 60 | Jawa | Muslim Primary Businesses

4 | Suwarno Male 40_| Jawa__| Muslim Primary Sopir

5, | Sutrisno dan Siti Nuryanti Male 30 | Jawa __| Muslim Primary Farm worker

6 | Wahmin Male 50 | Jawa | Muslim Senior High Civil servants

7_| Sarwono Male 52_| Jawa ___| Muslim Primary Farmer

g | Sutanto Male 44 | Jawa__| Muslim Primary Farmer

g | Surohmat Male 46 | Jawa Muslim Senior High Civil servants
10 | Saryanto Male 44 | Jawa Muslim Bachelor's Civil servants
11 | Eko Supraapto Male 38_| Jawa__| Muslim Senior High Businesses
12 | Abdul Qodir Male 52_| Sunda_| Muslim Primary Farm worker
13 | Kamyanto Male 37 | Jawa Muslim Non Farmer
14 | Rasidin Male 57 | Jawa__| Muslim Non Farm worker

B | DesaTumbang Sepayang

1 | Ato Male 37 | Dayak | Protestant | Junior High Farmer
2 | Lawen D. Mambai Male 57 | Dayak | Protestant | Senior High Farmer
3 | Irwan Male 34_| Dayak | Muslim Junior High Farmer
4 | Hariadi Male 32 | Dayak | Kaharingan | Junior High Farmer
5 | Ena Male 41 | Dayak | Kaharingan | Junior High Farmer
6 | Radis Male 25 | Dayak | Protestant | Senior High Farmer
7 | Diana Male 50_| Dayak_| Muslim Primary Farmer
8 | Handia Male 62 | Dayak | Kaharingan | Primary Farmer
g | Pemilu Male 38 | Dayak | Protestan | Senior High Civil servants

c___| Desa Waringin Agung

1 | Tasripan Male 50_| Jawa __| Muslim Junior High Driver

2 | Nur Singgih Male 38 | Jawa Muslim Bachelor's Civil servants

3 | Darmadi Male 32__| Jawa Muslim Junior High Civil servants

4 | R. Berkah Sugianto Male 36 | Jawa | Muslim Senior High Farmer

5 | Inawati Female 25 | Jawa Muslim Junior High Civil servants

6 | Lasmi Female 26 | Jawa Muslim Junior High Civil servants

7 | Wakidun Male 35 | Jawa__| Muslim Primary Employee

g | Harsono Male 44_| Jawa__| Muslim Senior High Farmer

g | Muhadi Male 34 | Jawa Muslim Junior High Civil servants
D__| Desa Agung Mulya

1 | Uup Carsuki Male 39 | Jawa__| Muslim Primary Employee

2 | _Dasimin Male 40 | Jawa__| Muslim Tidak sekolah__| Farmer

3 | Sunaryo Male 57__| Jawa Muslim Senior High Employee

4 | Pujiono Male 56_| Jawa Muslim Primary Farmer

Latest reversion 5" May 2010 Page 44 of 47

RSPO

5 | Suyitno Male 45__| Jawa Muslim Primary Employee
6 | Dalmuji Male 47_| Jawa __| Muslim Primary Businesses
7_| Yamukdi Male 43. | Jawa__| Muslim Bachelor's Civil servants
8 | Suyatno Male 33 | Jawa Muslim Primary Farm worker
g | Sugeng Budiono Male 30 | Jawa Muslim Junior High Farmer
10 | Kaleanu/Sunarti Male 52_| Jawa _| Muslim Primary Farmer
Desa Gunung Makmur
1 | Partono Male 48 | Jawa__| Muslim Primary Farmer
2 | EdiJawawi Male 36 | Jawa Muslim Senior High Businesses
3 | Lasio Male 56_| Jawa__| catholic Bachelor's Civil servants
4 | Parman Male 45 | Jawa _| Protestan | Bachelor's Civil servants
5 | Sukadi Male 34 | Jawa__| Muslim Primary Employee
6 | Wito Male 33 | Jawa Muslim Junior High Businesses
7_| Solihin Male 35. | Jawa__| Muslim Primary Farmer
8 | Supadi Male 70_| Jawa __| Muslim Junior High Farmer
g | lyet Male 35 | Dayak | Protestant | Primary Farmer
10 | Samprah Male 51_| Jawa | Muslim Junior High Businesses
11 | Sugiati Female 38 | Jawa Muslim Junior High Businesses
12 | Turmadi Male 60 | Jawa__| Muslim Senior High Civil servants
13 | Surini Female 41 | Jawa __| Muslim sD Businesses
Desa Mulya Agung
1 | Lamiyo Male 54 | Jawa Muslim Primary Farmer
2_| Juhariyono Male 50_| Jawa | Muslim Bachelor's Civil servants
3 | Jumirah Female 50 | Jawa__| Muslim Primary Trader
4 | Sujito Male 51_| Jawa Muslim Primary Farmer
5 | Hari Sumawan Male 30 | Jawa | Muslim Primary Farmer
6 | Khaerul Amin Male 37__| Jawa__| Muslim Senior High Employee
7_| Warno Male 60 | Jawa | Muslim Primary Farmer
g | Slamet Male 45_| Jawa__| Muslim Primary Farmer
9 | Stiyono Male 45__| Jawa Muslim Primary Driver
1o | Sulardi Male 59 | Jawa__| Muslim Tidak sekolah__| Farmer
11 | Nariyo Male 42_| Jawa Muslim Primary Farmer
Desa Rantau Tampang
Meok Male 30 | Dayak | Kaharingan | Primary Employee
Radian Male 23 | Dayak | Kaharingan | Junior High Employee

Latest reversion 5"* May 2010

Page 45 of 47

Appendix 2

RSPO

List of prevailing applicable regulations and some supporting guidelines

which used as references in the identification process of HCV and SIA study.

No |List / Type of Reference Details
Status of vulnerability according to the World kn : tndsagored
1. [Conservation Union (IUCN), 2009 :
U : Vulnerable
INT : Near threatened
App. | : list of all plants species and
janimals which are prohibited to be
be. Status in terms of trade of world’s wild fauna and flora Internationally ‘aeany means.
(CITES), 2009 App. II list of species that trading
required rules to diminish the threats of
Jextinction.
IRI State Legislation (Acts):
(1931 Dierenbeschermings Ordinance (Wild Animals eae .
Protection Ordinance) / 1931 ildlife protection
11970 Decree of Minister of Agriculture, No. ildlife protection
l421/Kpts/Um/8/1970
Oe yi Decree of Minister of Agriculture, no 66/Kpts / ildlife protection
(1977 Decree of Minister of Agriculture, No. eae .
B.  boo/kpts/Um/2/1977 ildlife protection
11978 Decree of Minister of Agriculture, No. 327 / eae .
kpts / Um/5/1978 ildlife protection
11979 Decree of Minister of Agriculture No. 247 / Adit A
kpts/Um/4/1979 ildlife protection
11980. Decree of Minister of Agriculture, No. 716 / ildlife protection
kpts/Um/10/1980 P
11999 Government Regulation No. 7 of 1999 ildlife protection
{Government Regulation, PU 63/1993 PU [Determination width of the river riparian
Map of TGHK (Forest land Use Agreement) and \To determine the status of an area whether
4. government's official documents concerning the .
. jor not in the protected areas.
jappointment status of forest areas.

Latest reversion 1° Feb 2010

Page 46 of 47
RSPO

Appendix 3 Notes of Important Results of Focus Group Discussion (FGD)

Latest reversion 1 Feb 2010 Page 47 of 47

